DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Applicants’ amendments to the claims and arguments filed on February 23, 2021 have been received and entered. Claims 1, 13-14, 16, 23 have been amended, while claims 1, 3, 7-12, 15 and 22 have been canceled.  Claim 24 is newly added. Claims 2, 4-6, 13-14, 16-21, 23 and 24 are pending and under consideration.
Priority
It is noted that instant application is a divisional of 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/11/2021, 04/23/2021, 05/20/201 and 5/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Objections
Claim 24 is objected to because of the typographical error. In the instant case, claim 24 ends with a semi-colon.  Applicant  should  note that MPEP 608.01(m) states each claim must begin with a capital letter and ends with a period (37CFR 1.75(i). Appropriate correction is required.



Allowable Subject Matter
Claims 2 and claims dependent therefrom are free of prior art. Applicant’s amendments to the base claim 2 incorporating the limitation “wherein said transgenic mouse is capable of 
 It is noted that recitation of term transgenic mouse having germline with a homozygous IgH "capable of breeding" with second homozygous mouse to produce subsequent generation mice is interpreted in view of disclosure of the specification and declaration filed by Dr. Friedrich (see sections 5-11 of declaration filed on 12/02/2016, fig. 21) as mouse that is fertile and produce subsequent litters without affecting fertility or fecundity in that the average litter size is the same within statistical significance for chimeric loci containing different numbers of human V gene segments. It is further noted that in order to .meet the both claim limitation of mouse comprising (i)"all or part of the mouse IgH variable region’’ and (ii) must be “capable of breeding... to produce a subsequent generation mouse homozygous at the chimeric IgH locus, the claimed mouse genome must necessarily be inherently contain at least the intergenic ADAM6 genes required to maintain fertility of the resulting mouse. The mouse disclosed in closest prior art of record summarized by the reference of Murphy was not capable of breeding with another said mouse as evident from the Macdonald patent application (US201220322108, see page applicant’s argument on record). In view of foregoing, it is apparent that the mouse recited in claim 2 has distinct genotype and phenotype from one disclosed in Murphy.  The support for the limitation “truncated mouse IgK JC intron comprises 782 base pairs of mouse IgK intronic DNA upstream of said kappa chain locus enhancer” could be found at Figures 14 -18 of the instant specification illustrate one embodiment of a chimeric IgKappa locus disclosed therein, in which human kappa variable region gene segments are positioned at the mouse endogenous Ig Kappa locus. Specifically, in the chimeric Ig Kappa locus diagrammed in Figure 14 of Applicant's specification, the point of insertion of the landing pad for location of the human Vk-Jk gene segments into an endogenous Ig Kappa locus is positioned between the last endogenous mouse Jk gene segment (in this case, mouse Jk5) and the endogenous mouse Kappa Ei enhancer, specifically at coordinate 70,674,735. The 5' end of mouse iE enhancer is , one of skill at the time of the invention could readily determine that 782 bp of mouse intron DNA exists between the endogenous mouse iE enhancer and the 3' end of said contiguous human Ig JC intron positioned at mouse coordinate 70,674,735 and simple subtraction (70,675,517-70,674,735). This distance is also maintained in later genomic assembly releases. 
Therefore, claims 2, 4, 7, 9, 13-14, 16-21, 23 are free of prior art.
Maintained -Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 2, 4-7, 9, 13-14, 16-21, 23, 24 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent no 10064398 (Application No. 14516461) and further in view Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace a transgenic mouse comprises a genome comprising a homozygous chimeric immunoglobulin heavy chain (IgH) locus comprising unrearranged human IgH variable region gene segments positioned upstream of and operably linked to an enhancer and a constant (C) region comprising an endogenously-located CH gene segment.  It is noted that claims in both the application are directed to transgenic mouse having a genome comprising a homozygous immunoglobulin heavy chain (IgH) locus comprising a plurality of unrearranged human IgH V gene segments, D gene segments and JH gene segments at an endogenous IgH locus, said human gene segments join mouse DNA at a human/mouse chimeric DNA junction within the JC intron of said IgH locus downstream of said human JH gene segments and upstream of an enhancer and a constant (C) region comprising an endogenous IgH C gene segment; wherein said homozygous IgH locus comprises in 5′ to 3′ transcriptional orientation: (i) unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising human IgH V gene segments, human D gene segments and human JH gene segments comprising a human 3′ JH gene segment, (ii) a chimeric J/C intron comprising human JC intronic DNA downstream of and naturally contiguous with said human 3′ JH gene segment, which is contiguous with mouse JC intronic DNA, wherein said mouse JC intronic DNA comprises DNA of an IgH locus of a 129 strain mouse which, in its native position in a non-transgenic mouse, is naturally contiguous with and upstream of a mouse Cμ enhancer, and (iii) said enhancer and said C region, wherein said human 3′ JH is less than 2 kb upstream of said human/mouse chimeric DNA junction, wherein said enhancer of (iii) is a mouse μ enhancer; wherein said plurality of unrearranged human V gene segments, D gene segments and J gene segments in said IgH locus are operatively linked to said C region such that said IgH locus of said mouse is capable of undergoing V, D, J joining of said unrearranged human IgH variable region gene segments, such that said transgenic mouse is capable, upon stimulation with an antigen, of producing a plurality prima facie obvious for a person of ordinary skill to combine the teachings of ‘398 and Murphy to use  transgenic homozygous mouse of 398 as disclosed in Murphy, with a reasonable expectation of success, at the time of the instant invention. In the instant case, transgenic mouse and method of using transgenic mouse as required by instant application is explicitly encompassed by the transgenic mouse of ‘827 in view of Murphy.

Claims 2, 4-7, 9, 13-14, 16-21, 23 and 24 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent no 9505827(13740727) and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record. In the instant case, claims are directed to a  transgenic mouse having a germline comprising homozygous chimeric immunoglobulin heavy and light chain loci, wherein a said chimeric heavy chain locus comprises unrearranged human IgH variable region gene segments at an endogenous IgH locus upstream of and operatively linked to a heavy chain constant region comprising an endogenous C gene segment of a mouse IgH locus, said locus comprising mouse C gene segments comprising a mouse Cp gene segment, wherein said chimeric heavy chain locus comprises, in 5' to 3' orientation, said IgH variable region gene segments comprising human IgH V gene segments, human D gene segments and human J segments comprising a 3' JH gene segment, a truncated human IgH JC intron, a truncated mouse IgH JC intron, an enhancer, and said heavy chain constant region, wherein a chimeric junction comprises  by said truncated human IgH JC intron and said truncated mouse IgH JC intron, wherein said human 3'JH gene segment is less than 2kb upstream of the chimeric junction, wherein said genome comprises all or part of the mouse IgH variable region DNA and wherein expression of mouse Ig heavy chain comprising a mouse IgH variable region and a mouse IgH constant region is inactive in said mouse, wherein a said chimeric light chain locus comprises unrearranged human kappa (Igk) chain variable region gene segments at an endogenous Igk locus upstream of and operatively linked to a light chain constant region comprising an endogenous Igk C gene segment; wherein said chimeric light chain locus comprises, in 5' to 3' orientation, said unrearranged human Igk chain variable region gene segments comprising human Vkgene segments and human Jk segments comprising a 3' Jx gene segment, a truncated human Igk JC intron, a truncated mouse Igk JC intron, a kappa chain locus chimeric antibodies  comprising a chimeric heavy chain comprising a human IgH variable region and a mouse Cp region and a chimeric kappa chain comprising a human Igk variable region and a mouse Cx region upon stimulation with antigen. In contrast claims in 827 are drawn to a transgenic mouse having a germline with a homozygous immunoglobulin heavy chain (IgH) locus comprising unrearranged human IgH variable region gene segments comprising Vs, Ds and Js at an endogenous locus operatively linked to an IgH constant (C) region comprising an endogenous C segment at an IgH locus; wherein said homozygous IgH locus comprises in 5′ to 3′ transcriptional orientation said unrearranged human Vs, Ds and Js comprising a 3′ JH gene segment, a human/mouse chimeric DNA junction, an enhancer, and said operatively linked C region; wherein said homozygous chimeric IgH locus comprises a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said 3′ JH gene segment, said human DNA being contiguous with mouse J/C intronic DNA upstream of said enhancer, and wherein said human DNA joins said mouse J/C intronic DNA at said human/mouse chimeric junction within said J/C intron, wherein DNA between said 3′ human JH segment and said human/mouse chimeric DNA junction is less than 2 kb, said germline comprising all or part of mouse IgH variable region DNA; wherein said homozygous IgH locus of said mouse is capable of undergoing V, D, J joining; wherein said transgenic mouse is capable, upon stimulation with antigen, of producing antibody comprising a chimeric Ig heavy chain comprising a human IgH variable region; and wherein said transgenic mouse is capable of breeding with a second transgenic mouse, said second transgenic mouse having a germline with a homozygous IgH locus comprising unrearranged human IgH variable region gene segments operatively linked to prima facie obvious for a person of ordinary skill to combine the teachings of ‘827 and Murphy to modify the  transgenic homozygous mouse of 827 whose genome comprises unrearranged human heavy chain  by further modifying the kappa chain variable gene segments as suggested in Murphy  using  method of site specific insertion taught by ‘827,  at the time of the instant invention., with a reasonable expectation of success, at the time of the instant invention. In the instant case, transgenic mouse and method of using transgenic mouse as required by instant application is explicitly encompassed by the transgenic mouse of ‘827 in view of Murphy.

Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace overlapping subject matter.  
Claims 2, 4-7, 9, 13-14, 16-21, 23 and 24 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6  of US patent no 9447177 (Application No. 13416684) and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace a transgenic mouse comprises a genome comprising a homozygous chimeric immunoglobulin heavy chain (IgH) locus comprising unrearranged human IgH variable region gene segments positioned upstream of and operably linked to an enhancerand a constant (C) region comprising an endogenously-located CH gene segment.  
In the instant case, claims are directed to a  transgenic mouse having a germline comprising homozygous chimeric immunoglobulin heavy and light chain loci, wherein a said chimeric heavy chain locus comprises unrearranged human IgH variable region gene segments at an endogenous IgH locus upstream of and operatively linked to a heavy chain constant region comprising an endogenous C gene segment of a mouse IgH locus, said locus comprising mouse C gene segments comprising a mouse Cp gene segment, wherein said chimeric heavy chain locus comprises, in 5' to 3' orientation, said IgH variable region gene segments comprising human IgH V gene segments, human D gene segments and human J segments comprising a 3' JH gene segment, a truncated human IgH JC intron, a truncated mouse IgH JC intron, an enhancer, and said heavy chain constant region, wherein a chimeric junction comprises  by said truncated human IgH JC intron and said truncated mouse IgH JC intron, wherein said human 3'JH gene segment is less than 2kb upstream of the chimeric junction, wherein said genome comprises all or part of the mouse IgH variable region DNA and wherein expression of mouse Ig heavy chain comprising a mouse IgH variable region and a mouse IgH constant region is inactive in said mouse, wherein a said chimeric light chain locus comprises unrearranged human kappa (Igk) chain variable region gene segments at an endogenous Igk locus upstream of and operatively chimeric antibodies  comprising a chimeric heavy chain comprising a human IgH variable region and a mouse Cp region and a chimeric kappa chain comprising a human Igk variable region and a mouse Cx region upon stimulation with antigen. In contrast claims in ‘177 are drawn to a transgenic mouse whose genome comprises a homozygous chimeric immunoglobulin heavy chain (IgH) locus comprising unrearranged human IgH variable region gene segments at an endogenous mouse heavy chain IgH locus upstream of an enhancer and a constant (C) region comprising an endogenous CH gene segment; wherein said human variable region gene segments in said chimeric IgH locus are operably linked to said C region at a human/mouse chimeric junction within the JC intron of said chimeric IgH locus; wherein said homozygous chimeric IgH locus comprises in 5′ to 3′ transcriptional orientation: (i) unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising human IgH V gene segments, human D gene segments DH and human JH gene segments comprising a human 3′JH gene segment, (ii) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3′ JH gene segment, which is contiguous with mouse JC intronic DNA, and (iii) said enhancer and said C region, wherein said human 3′JH is less than 1 kb upstream of said chimeric junction, wherein DNA between said chimeric junction and said enhancer comprises mouse 129 strain JC intronic DNA; wherein said enhancer is a mouse 129 prima facie obvious for a person of ordinary skill to combine the teachings of ‘177 and Murphy to modify the transgenic homozygous mouse of ‘177 whose genome comprises unrearranged human heavy chain by further modifying the kappa chain variable gene segments as suggested in Murphy using  method of site specific insertion taught by ‘177,  with a reasonable expectation of success, with a reasonable expectation of success, at the time of the instant invention. In the instant case, transgenic mouse and method of using transgenic mouse as required by instant application is explicitly encompassed by the transgenic mouse of ‘177 in view of Murphy.
Claims 2, 4-7, 9, 13-14, 16-21, 23, 24  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-21 of prima facie obvious for a person of ordinary skill to combine the teachings of ‘405 and Murphy to modify the transgenic homozygous mouse of ‘405 whose genome comprises unrearranged human heavy chain by further modifying the kappa chain variable gene segments as suggested in Murphy using  method of site specific insertion taught by ‘405,  with a reasonable expectation of success, with a reasonable expectation of success, at the time of the instant invention. In the instant case, transgenic mouse and method of using transgenic mouse as required by instant application is explicitly encompassed by the transgenic mouse of ‘405 in view of Murphy.
Claims 2, 4-7, 9, 13-14, 16-21, 23, 24  remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 30-46 of copending Application No. 14040427 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record.  
Claims 2, 4-7, 9, 13-14, 16-21, 23, 24   remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21, 23-27-28, 30-32 of copending Application No. 15232122 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record.  


Claims 2, 4-7, 9, 13-14, 16-21, 23 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15, 17-,,, 24-26, 28-33 of copending Application No. 15214963 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace same transgenic mouse and directed to overlapping subject matter. 

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and pending applications ‘. Thus the rejection is maintained.

Conclusion
Claims 2, 4-6, 13-14, 16-21, 23 and 24 are free of prior art.
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632